Exhibit 10.11
 
 
PROTOKINETIX, INCORPORATED
DIRECTOR CONSULTING AGREEMENT


This DIRECTOR CONSULTING AGREEMENT (the "Agreement") is made and entered into as
of December 30, 2016 and made effective as of January 1, 2017 (the "Effective
Date"), by and between ProtoKinetix, Incorporated, a Nevada corporation
("Company"), and Edward P. McDonough, an individual (the "Director").


WHEREAS, the Company is a bio-technology company in the business of developing
anti-aging glycoproteins ("AAGP") for the purpose of enhancing cell survival and
health in various applications including transplant procedures, engraftment of
tissue and cell preservation; and


WHEREAS, the Company and the Director entered into an agreement to perform
directorial services for the Company due to his profession as a certified public
accountant and his financial experience effective January 1, 2016 and
terminating December 31, 2016 (the "Prior Director Agreement"); and


WHEREAS, effective January 1, 2017, the Company and the Director desire to
supersede the Prior Consulting Agreement and enter into a new agreement to
perform certain services for the Company and the Director has agreed to provide
such services, on the terms and conditions set forth herein.


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Director agree as follows:


1. Services.


(a)   General Services.  During the Term (as defined below) of this Agreement
the Director will provide the Company with such services as specified herein on
a proactive basis or as the Company may request, from time to time, as is
normally expected of a director of a public company including but not limited to
the following (the "Services"):


(i)    Act as chairman of the Company's audit committee;


(ii)    Provide advice in the evaluation of qualified, capable, reputable
individuals, to fill director and management positions and thereby attempt to
develop a superior management and operational capability for the Company;


(iii)   Provide advice in the preparation by the Company of information
presentations, planning of approaches and analysis of financial proposals and
presentations for the solicitation of expressions of interest of, contracting
of, and closing of financings with potential investors;


(iv)   Provide advice with respect to corporate structuring and financing,
including mergers, reverse mergers, spin-offs, acquisitions and dispositions;


(v)    Provide advice with respect to public company issues;


(vi)   Provide advice in the identification and development of strategic
alliances, partnerships, and joint ventures; and
 
 
1

--------------------------------------------------------------------------------

 

 
(vii)  Provide such other advice as the board or management may reasonably
request.


Notwithstanding anything to the contrary herein, the Director shall not be
required to spend any set number of hours, but shall use commercially reasonable
efforts to fulfill its obligations hereunder.


2. Compensation and Expenses.


(a)   Expenses.  Promptly upon the completion of each month of Services, but no
later than the 10th day of the following month, the Director shall provide the
Company with an invoice for Permitted Expenses (defined below).  Such invoice
shall be accurate, complete, and include sufficient detail and receipts to
substantiate amounts due hereunder.  Amounts due shall be payable within 30
business days of the Company's receipt of a correct and undisputed invoice from
the Director.  "Permitted Expenses" include the following: (i) when requested by
the Company, reasonable expenses for travel, and (ii) other expenses
specifically approved by the Company in writing.  Notwithstanding the above, the
Company will not be responsible for any single expense in excess of $500 or
aggregate expenses in any one month of more than $2,000 without prior written
approval of the Company.


(b)   Stock Option.  On the Effective Date, the Director will receive an option
to purchase 1,000,000 shares of common stock of the Company pursuant to the
Company's 2017 Stock Option and Stock Bonus Plan and the Stock Option Agreement
between the Company and the Director dated January 1, 2017.


3. Ownership.  (a) Ownership of Work Products.  To the extent that the Services
provided hereunder include original material subject to copyright (referred to
as "Work Product"), the Director agrees that the Services are done as a "work
for hire" as that term is defined under U.S. copyright law, and that as a
result, the Company shall own all copyrights in and to the Work Product.  To the
extent that the Work Product does not qualify as a work for hire under
applicable law, and to the extent that the Work Product includes material
subject to copyright, patent, trade secret, or other proprietary right
protection, the Director hereby assigns to the Company, its successors and
assigns, all right, title and interest in and to the Work Product, including all
copyrights, patents, trade secrets, and other proprietary rights therein
(including renewals thereof).  The Director shall execute and deliver such
instruments and take such other action as may be required and requested by the
Company to carry out the assignment contemplated by this paragraph.  To the
extent permitted by applicable law, the Director hereby waives all moral rights
in and to the Work Product.


(b)   License for Prior Works.  By incorporating into any Services any original
work or authorship created prior to this Agreement ("Prior Works"), the Director
thereby grants the Company a worldwide, perpetual, nonexclusive, transferable
license to use, distribute, publish, or publicly display such Prior Works and
modify such Prior Works as incorporated into the Services.
 
 
2

--------------------------------------------------------------------------------

(c)   Ownership of Equipment.  Unless otherwise expressly set forth elsewhere in
this Agreement, any and all tangible equipment, materials, documentation, or
other items provided by the Company in connection with this Agreement shall
remain the property of the Company.
(d)   Ownership of Intellectual Property.  The Company shall retain title to and
all rights in all intellectual property provided by the Company in connection
with the Services, including, but not limited to, any know-how related to the
Services or products provided or developed in the course of the Director's
Services or the creation of Work Product, such as hardware, software, data,
media or other tools or technologies.
4. Confidentiality.


(a)   Nature of Confidential Information.  In this Agreement, "Confidential
Information" includes, but is not limited to, information, whether or not in
written form, which has a business purpose and is not known or generally
available from sources outside the Company or typical of industry practice,
including but not limited to, the Company's internal structure, financial
affairs, programs, software systems, procedures, manuals, confidential reports,
marketing methods, the amount, nature and type of services and methods used and
preferred by the Company's vendors and customers and the fees paid by such
persons or entities; the identity of the Company's present and prospective
customers and vendors; customer and vendor lists; any data relating to a
customer or vendor of the Company; the Company's business arrangements and
costs; and information regarding earnings, forecasts, reports and technical data
of the Company, provided that Confidential Information does not include:


(i)   Information that is in the public domain at the date hereof or becomes
part of the public domain after the date hereof through no act or omission of
the Director;


(ii)  Information which the Director can prove was in its possession prior to
the date hereof and was not acquired by the Director from the Company or any
person under a confidentiality obligation to the Company;


(iii) Documents or information independently developed by or for the Director;
and


(iv) Information received by the Director without restriction as to disclosure
from a third party who has the lawful right to disclose the same.


(b)   Agreement to Keep Information Confidential.  The Director acknowledges the
confidential and proprietary nature of the Confidential Information, shall keep
all Confidential Information in strict confidence and will not disclose or
dispose of any Confidential Information to any third party.  The Director may,
however, disclose the Confidential Information to its officers, employees,
advisers and agents who need to know the Confidential Information for the
purposes of the evaluating and assessing the Confidential Information.  All
individuals receiving any Confidential Information under this Agreement shall be
directed by the Director to treat the Confidential Information confidentially
pursuant to the terms of this Agreement.  Nothing in this Agreement prevents the
Director from disclosing any Confidential Information as may be required by
applicable law, regulation, court order or securities regulatory authority.
 
 
 
3

--------------------------------------------------------------------------------


 
(c)   No-Trade.  The Director acknowledges that it may be in possession of
material nonpublic information which is considered to be any information
concerning the Company that is both (i) material (meaning the average investor
would want to know such information before deciding whether to buy, sell or hold
securities of the Company, or, in other words, information that could affect the
market price of Company securities); and (ii) nonpublic (meaning the information
has not been disclosed in the Company's filings with the SEC or in a press
release issued by the Company that has been broadly disseminated to the
investing public).  Information is not considered public until the second
business day after such disclosure in an SEC filing or press release.  If such
material nonpublic information is disclosed to the public, the Director may not
trade in Company securities until the second business day after such disclosure
(i.e., the second day after the applicable SEC filing or press release).  The
prohibition on trading while in possession of material nonpublic information
continues for as long as any information the Director has is both material and
nonpublic and can continue even after the Director's engagement with the Company
has terminated.


(d)   Compliance with Laws.  The Director shall comply with all laws, whether
federal, provincial or state, applicable to the Director position or Services
provided.  The Director may, at his option, retain counsel experienced in these
matters to work with the Director and the fees and disbursements of such counsel
and accountants will be paid for by the Company, provided that the Director has
obtained the prior written approval of the Company to incur such expenses.


5. Termination.


(a)   Term. This Agreement shall commence as of the Effective Date and continue
until December 31, 2017 (the "Term").


(b)   Survival.  In the event of termination of this Agreement for any reason,
Sections 3 through 6 shall survive indefinitely.


6. Indemnification.


(a)   Indemnification.  Each party agrees to indemnify and save the other, its 
affiliates and their respective directors, officers, consultants and agents
(each an "Indemnified Party") harmless from and against any and all losses,
claims, actions, suits, proceedings, damages liabilities or expenses of
whatsoever nature or kind, including any investigation expenses incurred by any
Indemnified Party to which an Indemnified Party may become subject by reason of
breach of this Agreement or of law by the defaulting party.  Notwithstanding the
above, the Company shall indemnify and hold harmless the Director from and
against any claims, damages, losses or expenses incurred by the Director which
arise out of any acts or omissions taken in good faith by the Director in
connection with or related to the Director's performance of the Services.
4

--------------------------------------------------------------------------------





7. General Terms.


(a)   Return of Work Product.  The Director agrees, promptly upon completion of
the Services or other termination of this Agreement, to deliver to the Company
all Work Product and to return all notes, designs, code, storage devices,
documents and any other Company materials, including Confidential Information. 
The Director shall not retain any such materials without the Company's written
approval.


(b)   No Employer-Employee Relationship.  The Company and the Director
understand, acknowledge, and agree that the Director's relationship with the
Company will be that of an "independent contractor" and not that of an
employee.  The Director will be an "independent contractor" and the Director
will be entitled to work at such times and places as the Director determines
appropriate, will not be under the direction or control of the Company or the
manner in which the Director performs the Services.  The Director will not be
entitled to any of the benefits which the Company may make available to its
employees (which benefits may in the future include, but not be limited to,
group health or life insurance, profit-sharing or retirement benefits).


(c)   Taxes.  The Director is and will be solely responsible for, and will file,
on a timely basis, all tax returns and payments required to be filed with, or
made to, any federal, state or local tax authority (including, but not limited
to Social Security, federal, state, Medicare, and all of other taxes) with
respect to the performance of Services and receipt of fees under this
Agreement.  No part of the compensation payable to the Director will be subject
to withholding by the Company for the payment of any social security, federal,
state or any other employee payroll taxes.  If required by the Company, the
Director shall prepare and sign such documents affirming the Director's
citizenship and residency for tax purposes.


(d)   Client Solicitation.  While providing Services to the Company, the
Director shall not solicit work, remuneration or other benefits of any kind
directly from any the Company contacts or affiliates without the express, prior
written consent of the Company.


(e)   Notices.  All notices, demands, requests, or other communications that may
be or are required to be given, served, or sent by any party to any other party
pursuant to this Agreement shall be in writing and shall be sent by email,
next-day courier, or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or transmitted by hand delivery, addressed
as follows:
 
 
If to the Company:
ProtoKinetix, Incorporated
Attn:  Clarence E. Smith, President & CEO
9176 South Pleasants Highway
St. Marys, WV  26170
Tel:  304-299-5070
Email:  csmith@protokinetix.com
With a copy to:
Burns Figa & Will PC
Attn: Victoria B. Bantz, Esq.
6400 S. Fiddlers Green Cir., #1000
Greenwood Village, CO  80111
Tel: 303-796-2626
Email: vbantz@bfwlaw.com
 
 
 
 
 

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
If to the Director:
Edward P. McDonough
1226 Washington Avenue
Parkersburg, WV  26101
Tel:      304-428-8091
Email:  ed.mcdonough@mepb.com
 
 

 


(f)    Assignment.  This Agreement may not be assigned by either party without
prior written consent of the other.


(g)   Entire Agreement. This Agreement, not including any other agreement
pursuant to which securities of the Company are issued to the Director,
represents the entire agreement between the parties and supersedes all prior
negotiations, representations, agreements, arrangements, and understandings, if
any, either written or oral, between the parties with respect to the subject
matter of this Agreement, none of which shall be used to interpret or construe
this Agreement.  If any term, covenant, condition or provision of this Agreement
or the documents and instruments executed and delivered in connection herewith
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.


(h)   Law Governing.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado even though the Director may
perform services or reside in other states or countries.


(i)   Amendments.  Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.


(j)   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and will become effective and binding
upon the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement.  All counterparts so executed shall constitute
one Agreement binding on all of the parties hereto, notwithstanding that all of
the parties are not signatory to the same counterpart.  In all other respects,
this Agreement shall continue to remain in full force and effect.  Facsimile or
.pdf transmissions containing signatures shall be considered delivery and shall
be deemed binding.


(k)   Remedies. As the violation by the Director of the provisions of Sections 3
and/or 4 of this Agreement would cause irreparable injury to the Company, and
there is no adequate remedy at law for such violation, the Company shall have
the right to seek specific performance or injunctive relief against the Director
without the posting of a bond or other security.  The remedies available with
respect to the rights and obligations under this Agreement are cumulative, and
this section shall not be construed to limit in any manner whatsoever any other
rights or remedies that may be available for any breach of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


8. Venue.  All disputes arising out of or relating to this Agreement and all
actions to enforce this Agreement shall be adjudicated in the state or federal
courts sitting in Denver, Colorado.  The parties hereto irrevocably submit to
the jurisdiction of such courts in any suit, action or proceeding relating to
any such dispute.  So far as is permitted under applicable law, this consent to
personal jurisdiction shall be self-operative and no further instrument or
action, other than service of process or as permitted by law, shall be necessary
in order to confer jurisdiction upon the undersigned in any such court.


[Signature Page Follows]
 
 
 
 
7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Director Consulting Agreement
on the date first written above.


ProtoKinetix, Incorporated
 
 
 
By: /s/ Clarence E. Smith                     
       Clarence E. Smith, President and CEO
Director:
 
 
 
 
/s/ Edward P. McDonough                 
Edward P. McDonough
 
 
 









 
 
 
 
 

 
8